Citation Nr: 1829185	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ischemic heart condition, to include arteriosclerotic heart disease. 

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for neuropathy to include sciatic nerve and neuritis.

4. Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:    The American Legion

ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served in the Navy from September 1961 to November 1965.  The Veteran died in February 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death, and also adjudicated (and denied) service connection claims for ischemic heart disease, diabetes mellitus, and neuropathy.  The service connection claims were pending at the time of the Veteran's death.  In March 2018, the Appellant was formally substituted as the claimant for the service connection claims.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the Appellant's advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

At the outset, the Board recognizes that this appeal has been pending since January 2014.  While the Board regrets the delay in remanding this case, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Appellant in the development of facts pertinent to the claim.  See 39 C.F.R. § 3.159.

The Appellant seeks service connection for cause of the Veteran's death.  The Veteran's death certificate lists ischemic cardiomyopathy as the immediate cause of death with coronary artery disease as an underlying cause.  At the time of his death, the Veteran had pending service connection claims for ischemic heart disease, diabetes mellitus and neuropathy (to include sciatic nerve and neuritis), which are also now on appeal.  It was the Veteran's contention, and now the Appellant's, that the claimed disabilities are the result having been exposed to Agent Orange through the Veteran's service aboard the USS Boxer LPH 4 during the Vietnam War.  Specifically, the Appellant explained that the Veteran's duties aboard the USS Boxer LPH 4 included transporting equipment and supplies to ground forces. 

The RO undertook efforts to determine whether the Veteran was exposed to Agent Orange in service.  However, his military personnel records (MPR) were requested using his social security number, but not his Navy service number which is different.  Additionally, records received indicate the Veteran served aboard the USS Boxer LPH 4 from December 1963 until January 1965.  A history of the ship's deployment obtained from the website www.history.navy.mil, places it primarily in the Caribbean during the months the Veteran was aboard for duty.  However, in 1965 it did transport troops and aircraft to Vietnam.  The report is silent as to the exact month.  Therefore, additional development is required in this regard.

Also, the Statement of the Case (SOC) indicates that VA treatment records from Northport VA Medical Center (VAMC) from April 1999 to June 2002 and West Palm Beach VAMC from March 2003 to January 2011 were reviewed by the AOJ in reaching their denial of the claims on appeal.  Those records are not currently associated with the claims file.  Additionally, prior to his death, the Veteran executed a release permitting VA to obtain medical records from his treating cardiologist in Fort Pierce, Florida.  See VA Form 4142 dated November 2010.  These records have also not been associated with the file.

Finally, the Veteran passed away before a VA examination could be scheduled.  A review of his service treatment records (STR) reflects that on April 15, 1962 the Veteran complained of and was treated for pleuritic chest pain.  The medical provider indicated his left chest sounded dull.  Antibiotics were prescribed.  The Veteran was diagnosed with a pilonidal cyst which required surgery in September 1962.  In March 1963, the Veteran experienced right CVA tenderness.  The impression was pleuritic chest pain or early herpes zoster. 

Although VA's duty to provide an examination or opinion under 38 U.S.C. § 5103A(d) does not apply to DIC or cause-of-death claims, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  Here, a medical opinion is required to determine if any of these in-service medical events are related to the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate VA treatment records with from the West Palm Beach VAMC (March 2003 5o January 2011) and the Northport VAMC (April 1999 to June 2002) with the claims file.  

2. With any assistance needed from the Appellant, obtain and associate the Veteran's private cardiology records as delineated in his initial claim for service connection.  If any records are unavailable, such should be noted for the record along with appropriate notice provided to the appellant.

2. Contact the Appellant to determine if there is any additional evidence connecting the Veteran to service in the Republic of Vietnam (RVN), including but not limited to photographs, travel orders, letters, or buddy statements.  Associate any additional evidence with the claims file.

3. The AOJ should then review the file and conduct any additional development to determine Agent Orange exposure such as contacting the Joint Services Records Research Center (JSRRC) to determine if the USS Boxer was deployed to the Republic of Vietnam when the Veteran served on board.  Such additional efforts should include requesting any outstanding MPRs based on the Veteran's navy service number.  Based upon the results of the development conducted, make the appropriate finding as to if the Veteran was exposed to herbicide agents.

4. After the above development is complete, forward the claims file to a VA medical examiner with the appropriate expertise to address the question of whether any disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The VA medical provider should review the claims file and note that review in the report.  The medical examiner should then provide the following opinion:

(A) What are the principal and contributory causes of the Veteran's death?  The examiner is requested to specifically address whether ischemic cardiomyopathy or coronary artery disease respectively were either principal or contributory causes of the Veteran's death. 

(B) Is it at least as likely as not (a 50 percent or greater probability) that any of the principal or contributory causes of the Veteran's death are related to his active duty service?  The medical examiner is asked to specifically address whether the pleuritic chest pain and the pilodnal cyst the Veteran suffered while on active duty was related to the Veteran's ischemic heart condition or coronary artery disease. 

(C) If the AOJ makes a formal finding that the Veteran was exposed to herbicide agents during service, the medical examiner is asked to address whether any principal or contributory causes of death are at least as likely as not (a 50 percent or greater probability) related to the Veteran's active duty herbicide exposure.

(D) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's ischemic heart condition to include coronary artery disease was etiologically related to his service?

(E) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus was etiologically related to his service?

(F) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropathy to include sciatic nerve and neuritis was etiologically related to his service?

The examiner's report must include a complete rationale for all opinions expressed.

5. Undertake any additional development indicated by the results obtained and re-adjudicate the issues on appeal.  If any of the issues remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for § 20.1100(b) (2017).




_________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veteran's Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



